Exhibit 10.2


ASSIGNMENT AGREEMENT
MINING CONCESSION
IDENTIFIED WITH CODE NUMBER: LGC-15011
 
THIS AGREEMENT is made and dated for reference effective as of the _8th day of
March, 2013 (the “Effective Date”).
 
BETWEEN:


GOLDEN GLORY RESOURCES S.A., a company incorporated under the laws of Panama
having it's registered office address at Suite 1-A, #5 Calle Eusebio A. Morales
El Cangrejo, Panama City Republic of Panama
 
(the “Assignor”)
AND:
 
GOLDEN GLORY RESOURCES INC. a Nevada corporation, having a business address at
Carrera 43 A # 1-50, Torre Proteccion Piso 6, San Fernando Plaza Medellin
Colombia___________________________


(the "Assignee”);


WHEREAS:


A. The Assignor is a company incorporated under the laws of Panama, and is in
the business of seeking mineral resource property interests of merit;


B. The Assignee, is a company incorporated under the laws of Nevada, USA;
 
C. Pursuant to an assignment agreement (the ``First Assignment Agreement``)
effective the 21st day of January, 2013, a copy of which is attached hereto as
Schedule ``A``, the Assignor acquired rights, title and interest to 100 percent
of the mining concession in Colombia identified with code number LGC-15011(the
`Mining Concession Contract`); and


D. The Assignor wishes to assign all of its right, title, interest in and to
the  First Assignment Agreement and the Mining Concession Contract to the
Assignee.


NOW THEREFORE THIS AGREEMENT WITNESSETH that, in consideration of the mutual
covenants and provisos herein contained, THE PARTIES HERETO AGREE AS FOLLOWS:

 
 

--------------------------------------------------------------------------------

 

1. Definitions


For purposes of this Agreement hereto, the following terms with the initial
letter in upper case, in addition to others found in this Agreement, shall have
the meaning as specified in this clause. The definitions of terms hereinto shall
be applied equally to the singular and plural forms. Unless the meaning shall be
understood differently by the context (i) any mention to any contract,
instrument or other document shall be understood as referred to said contract,
instrument or other document as may be amended, added or modified from time to
time, (ii) any reference to any
person contained in this Agreement shall be interpreted as to include all
successors and assignees of said person, and (iii) all mentions to Chapters and
Sections shall be understood to the Chapter and Sections of this Agreement
hereto.


"Assignment Notice":
Means the assignment notice of the Mining Concession Contract.



"Area":
Means the Area requested in the Mining Concession Contract, known as La
Frontera, Aguadas CALDAS.La Frontera as the given name to the project (The
Frontier in English), located in Aguadas region of the province of Caldas,
Colombia, as well as the province of Antioquia, Colombia.



 
This Area is detailed in the Mining Concession Contract.



"Effective Date":
Means the date on which this Agreement becomes effective, which is the same day
on which the Parties execute this Agreement



"Environmental Authority":


 
Means the Regional Environmental Authorities (Corporacion Autonoma Regional)
with power and authority over the Area granted under the Mining Concession
Contract. Likewise it will include the Ministry of the Environment, Housing and
Territorial Development and any other authority that by virtue of Colombian
laws, among other regulations without being limited to, Decree Law 2811 of 1974,
Law 99 of 1993, Law 1333 of 2009 and any other norms that modifies, supersedes
or regulates, grants powers, rights, competences, authorizations and any other
prerogative in connection with the Environmental Regulation.



"Environmental Regulations":


 
Means any legal regulation in connection with environmental issues, including,
among others, but without being limited to, Law

 
 
2

--------------------------------------------------------------------------------

 
 
 
23 of 1973, Decree Law 2811 of 1974, Decree 1594 of 1984, Law 99 of 1993, Law
1124 of 2007, Decree 1299 of 2003, Decree 2320 of 2010, Law 1333 of 2009, Decree
1715 of 1978 Decree 1541 of 1978, Decree 1713 of 2002, Decree 1140 of 2003,
Decree 838 of 2005, law 945 of 2005, Law 29 of 1992, Law 740 of 2002, Law 253 of
1996, Decree 948 of 1995, Decree 979 of 2006, Resolution 0601 of 2006,
Resolution 0627 of 2006, and all other regulations that modify, delete,
supersede, or regulate them as it may be applicable.



"Mining Authority":
Means the Ministry of Mines and Energy, Ingeominas, ANM (Colombian National
Mining Agency) and the Secretariat of Mines and Energy of the Governorship of
Caldas and Antioquia, and any other authority that by virtue of Colombian laws,
among other regulations without being limited to the same, Law 685 of 2001, Law
1382 of 2010and any other provision that modifies, supersedes or regulates,
grants powers, rights, competences, authorizations and any other prerogative in
connection with mining issues.



"Mining Registry":
Means the Colombian public registration system



"Exploration and Exploitation Rights and Obligations Grant":


 
Means the exploration and exploitation rights and obligations granted over the
Mining Concession Contract, by means of which the Assignors shall grant the
exploration and exploitation rights and obligations of the Mining Concession
Contract and extensions to the Assignee, to allow the Assignee to perform works
on the Area.



"Purchase Price":
Shall be the share issuance described under Section 5 of this Agreement.



2. Purpose


The purpose of this Agreement is to effect the assignment of all the rights
title and interest of the Assignor in the First Assignment Agreement and the
Mining Concession Contract to the Assignee pursuant to the terms and conditions
set forth under this Agreement.


3. Closing


3.1 On or before March 8, 2013 (the ``Closing Date``), the Assignor shall
transfer all its right, title and interest in and to the First Assignment
Agreement to the Assignee in exchange for the shares described in clause 5.1.1.

 
3

--------------------------------------------------------------------------------

 

3.2 On or before the Closing Date, the Assignor shall enter into a Cancellation
Agreement with  Warwick Calasse pursuant to which Mr. Calasse shall tender for
immediate cancellation 158,750,000 share of the Assignee’s common stock held by
him in consideration of the issuance to him of 5,000,000 shares of the  Series
“A” Preferred Stock.  The Series “A” Preferred Stock shall carry the rights and
privileges set out in the certificate of designation attached and incorporated
into this Agreement as Schedule “B” (the “Series “A” Preferred Stock).


4. Rights and Obligations of the Parties


4.1 Obligations of the Assignee


The Assignee shall:


4.1.1 issue and deliver to the Assignor on the Closing Date 5,000,000 shares of
Series “A” Preferred Stock in the capital of  the Assignee’s parent company,
Goff, Corp. uponn the terms and conditions set forth under Clause 5 of this
Agreement.


4.1.2 comply fully with each of the obligations of the Assignor set forth under
First Assignment Agreement and the Mining Concession Contract, including the
work program described in the First Assignment Agreement, as well as in any
other permit, concession, authorization or any other type of order issued by the
authority including, but not limited to, the Mining Authority and the
Environmental Authority, in order to maintain the Mining Concession Contract
free from any lien or encumbrance, or termination event from the time of the
Effective Date;


4.1.2. comply fully with any other obligation to which the Assignee is bound
according to this Agreement.


4.2. Rights of the Assignee


4.2.1 All rights title and interest of the Assignor in and to the First
Assignment Agreement Mining Concession Contract.


5. Payment of the Purchase Price by the Assignee


5.1.1 The Assignee will deliver 5 million preferred shares (the "Purchase
Price") in the capital of the Assignee`s parent company, Goff, Corp., to the
Assignor on the Closing Date.


6.  Representations and Warranties of the Assignor


The Assignor represents and warrants as follows:


6.1.1. That the Assignor has all powers and authority necessary to execute,
deliver and meet its obligations pursuant to this Agreement.


6.1.2. That this Agreement has been duly executed by the Assignor and
constitutes a legal, valid and binding obligation of the Assignor and it is
enforceable pursuant to its terms.

 
4

--------------------------------------------------------------------------------

 

6.1.3. That the execution of this Agreement by the Assignor and the fulfillment
of its obligations by the Assignor pursuant to this Agreement shall not: (i)
breach any applicable law to which the Assignors may be subject to; or (ii)
constitute a violation; default or conflict, or shall constitute or create (with
or without due notification or the passing of lime or both) a breach (or shall
result in a right for termination, cancelation or acceleration) of any
obligation under any contract under which the Assignor may be a party.


6.2. Representations and Warranties of the Assignee:


6.2.1. That the Assignee has all powers and authority necessary to execute this
document, and shall have as may be required, the power and authority to deliver
and perform its obligations pursuant to this Agreement hereof.


6.2.2. That this Agreement has been duly executed by the Assignee and
constitutes a legal, valid and binding obligation for the Assignee and it is
enforceable pursuant to its terms.


6.2.3.  That, the execution of this Agreement by the Assignee and the
fulfillment of its obligations by the Assignee pursuant to this Agreement shall
not: (i) breach any applicable law to which the Assignee may be subject to; or
(ii) constitute a violation; default or conflict, or shall constitute or create
(with or without due notification or the passing of time or both) a breach (or
shall result in a right for termination, cancelation or acceleration) of any
obligation under any contract under which the Assignee may be a party.


7. Further Assurances


The Assignor shall be obligated to execute any other document or agreements or
take any other action, which may be required to carry out its obligations under
this Agreement, including without limitation to effect the assignment of First
Assignment Agreement.


8. Applicable Law


The interpretation and validity of this Agreement hereof shall be subject to the
provisions of the laws of the Republic of Panama.


9. Arbitration.


The Parties agree that any dispute or controversy that may arise between them
derived from this Agreement shall be subject to arbitration before an appointed
arbitration Board at the International Chamber of Commerce of Panama (the
"Board"). The Board shall be subject to the following rules:


9.1 Three (3) arbitrators designated by the Parties, shall comprise the Board.
If the Parties are unable toreach an agreement on the arbitrators, the
arbitrators shall be designated by the International Chamber of Commerce of
Panama City;


9.2. The decisions of the Board will be based on Panama Law;

 
5

--------------------------------------------------------------------------------

 

9.3. The Board shall session in the Internationl Chamber of Commerce of Panama
City.


9.4. The Secretary of the Board shall be appointed by the International Chamber
of Commerce of Panama City.


9.5 Each party shall bear their own costs for the arbitration.


10. Severability.


If any competent authority declares null and void in any jurisdiction any
provision of this Agreement or the application of any provision to any person or
situation, the validity or legality of the remainder of this Agreement, or the
application of said provision to persons or situations different than those with
respect to which it was declared null, shall not be affected. The prohibited or
unenforceable provision shall be considered replaced by a provision valid and
enforceable, which will be the closest to the expression of the intention of the
forbidden or unenforceable provision. To the extent permitted by the applicable
laws, the Parties hereby waive any legal provision that prohibits or declares
unenforceable in arty respect any provision of this Agreement. Notwithstanding
any provision on the contrary herein contained, if determined that any of said
provision is prohibited or unenforceable with respect to any of the Parties,
said provision shall not be enforceable with respect to the other Party.


11. Modification


This Agreement shall only be modified in writing by mutual agreement between the
Parties.


12. Notifications:


12.1. All communications between the Parties shall be in writing and shall be
delivered to the addresses established for said purpose in this Clause, except
that by previous written communication the change of address for these purposes
is notified.


12.2. Any notice delivered to the Parties shall be delivered as follows:


12.3. To the Assignee:


Carrera 43 A # 1-50, Torre Proteccion Piso 6, San Fernando Plaza
Medellin Colombia


12.4. To the Assignor:


Suite 1-A, #5 Calle Eusebio A. Morales El Cangrejo,
Panama City Republic of Panama


12.5 The addresses above, telephone numbers and facsimiles may he changed by
written notification to the other party with at least five (5) calendar days
before the validity of the new address.

 
6

--------------------------------------------------------------------------------

 

12.6. Notifications shall be deemed to be received:


12.6.1. The same day if the delivery was made personally.


12.6.2. Four (4) business days after the delivery to the address indicated
above, when delivered by Courier.


13. Assignment


The Assignee may assign this Agreement at any time by providing notice in
writing of the assignment to the Assignor.


The Assignor shall not assign this Agreement.


14. Effective Delivery


Upon the execution of this agreement, the Assignors shall deliver the Concession
Contracts to the Assignee, who for all purposes shall be the only authorized
Party to undertake any kind of activity on the Areas.


15. Integrity of this Agreement.


This Agreement shall prevail over any previous agreement, contract or verbal or
written covenant between them, and therefore, any documentation, writing,
document or any other previous relationship shall not have any validity.


16. Headings, names and titles.


The headings, names and titles used in this Agreement and the clauses are
included for convenience and as a reference only and shall not affect the
meaning or interpretation of the provisions of this Agreement hereof.


17. Complete Understandings.


The various understandings set forth in this Agreement constitute a unique and
indivisible agreement, each of the understandings being a condition for the
execution of the others, regardless the order of their verification.


18. Taxes.


The Parties acknowledge that they are aware of the current tax regulations and
in particular those in connection with the withholding tax, as it may be
applicable to this Agreement hereof. Each of the parties shall be responsible
for any taxes, contributions and all oilier rates for which ii may be liable
pursuant to the applicable tax regulation.



 
7

--------------------------------------------------------------------------------

 

19. Good faith.


The Parties state that they enter into this Agreement in good faith and that the
same shall always preside their contractual relations and in consequence they
shall provide mutual assistance to each other in the execution and development
of this Agreement.


20. Joint Stipulation.


The Parties of this Agreement manifest and agree that the recitals, Sections,
conditions and in general the writing of this Agreement is the result of the
negotiations between the Parties and that as a result, it shall not be presumed
that a possible ambiguity in this Agreement shall be resolved against any of the
Parties of this Agreement.


21.  Effect.


The provisions in this Agreement, shall be binding for the Parties as of the
date on which the parties execute this Agreement..


In witness whereof, this Agreement is hereby executed on the 8th day of March,
2013


GOLDEN GLORY RESOURCES S.A


 
Per:
Its: Authorized Signatory


GOLDEN GLORY RESOURCES INC.




Per: /s/Warwick Calasse__         
Warwick Calasse
Its: President, Director and Authorized Signatory

 
8

--------------------------------------------------------------------------------

 



 
SCHEDULE A


First Assignment Agreement


See Attached

 
9

--------------------------------------------------------------------------------

 

SCHEDULE B


CERTIFICATE OF DESIGNATION


SERIES “A” PREFERRED STOCK


Preferred Stock of the Company, to be named "Series A Preferred Stock,"
consisting of 10,000,000 shares, which series shall have the following
designations, powers, preferences and relative and other special rights and the
following qualifications, limitations and restrictions:


1. Designation and Rank.  The designation of such series of the Preferred Stock
shall be the Series A Preferred Stock, par value $0.001 per share (the "Series A
Preferred Stock").  The maximum number of shares of Series A Preferred Stock
shall be 10,000,000.  The Series A Preferred Stock shall rank senior to the
Company's common stock, par value $0.001 per share (the "Common Stock"), and to
all other classes and series of equity securities of the Company which by their
terms do not rank senior to the Series A Preferred Stock ("Junior Stock").  The
Series A Preferred Stock shall be subordinate to and rank junior to all
indebtedness of the Company now or hereafter outstanding.


2. Dividends.  Holders of the Series A Preferred Stock shall share ratably, with
the holder of Common Stock, in any dividends that may, from time to time be
declared  by the Board of Directors.


3. Voting Rights.


(a) Class Voting Rights.  The Series A Preferred Stock shall have the following
class voting rights (in addition to the voting rights set forth in Section 3(b)
hereof).  So long as any shares of the Series A Preferred Stock remain
outstanding, the Company shall not, without the affirmative vote or consent of
the holders of at least seventy-five percent (75%) of the shares of the Series A
Preferred Stock outstanding at the time, given in person or by proxy, either in
writing or at a meeting, in which the holders of the Series A Preferred Stock
vote separately as a class: (i) authorize, create, issue or increase the
authorized or issued amount of any class or series of stock, including but not
limited to the issuance of any more shares of Preferred Stock, ranking pari
passu or senior to the Series A Preferred Stock, with respect to the
distribution of assets on liquidation, dissolution or winding up; (ii) amend,
alter or repeal the provisions of the Series A Preferred Stock, whether by
merger, consolidation or otherwise, so as to adversely affect any right,
preference, privilege or voting power of the Series A Preferred Stock; provided,
however, that any creation and issuance of another series of Junior Stock shall
not be deemed to adversely affect such rights, preferences, privileges or voting
powers; (iii) repurchase, redeem or pay dividends on, shares of Common Stock or
any other shares of the Company's Junior Stock (other than de minimus
repurchases from employees of the Company in certain circumstances, and any
contractual redemption obligations existing as of the date hereof as disclosed
in the Company's public filings with the Securities and Exchange Commission);
(iv) amend the Articles of Incorporation or By-Laws of the Company so as to
affect materially and adversely any right, preference, privilege or voting power
of the Series A Preferred Stock; provided, however, that any creation and
issuance of another series of Junior Stock shall not be deemed to adversely
affect such rights, preferences, privileges or voting powers; (v) effect any
distribution with respect to Junior Stock other than as permitted hereby; (vi)
reclassify the Company's outstanding securities; (vii) voluntarily file for
bankruptcy, liquidate the Company's assets or make an assignment for the benefit
of the Company's creditors; or (viii) materially change the nature of the
Company's business.
 
 
10

--------------------------------------------------------------------------------

 
 
(b) General Voting Rights.  Except with respect to transactions upon which the
Series A Preferred Stock shall be entitled to vote separately as a class
pursuant to Section 3(a) above and except as otherwise required by Nevada law,
the Series A Preferred Stock shall be entitled to vote with the holders of the
Company's Common Stock as a class at the rate of seventy-five (75) common share
votes per share of Series A Preferred Stock.  The Common Stock into which the
Series A Preferred Stock is convertible shall, upon issuance, have all of the
same voting rights as other issued and outstanding Common Stock of the Company,
and none of the rights of the Preferred Stock.
 
4. Liquidation Preference. The holders of the Series A Preferred Stock shall
rank pari passu with the holders of common stock in respect of all rights on
liquidation, dissolution or winding up, with all of said assets being
distributed among the holders of the Series A Preferred Stock and the other
classes of stock ranking pari passu with the Series A Preferred Stock, if any,
ratably in accordance with the respective amounts that would be payable on such
shares if all amounts payable thereon were paid in full.


(a) A consolidation or merger of the Company with or into any other corporation
or corporations, or a sale of all or substantially all of the assets of the
Company, or the effectuation by the Company of a transaction or series of
related transactions in which more than 50% of the voting shares of the Company
is disposed of or conveyed, shall not be deemed to be a liquidation,
dissolution, or winding up within the meaning of this Section 4.  In the event
of the merger or consolidation of the Company with or into another corporation,
the Series A Preferred Stock shall maintain its relative powers, designations
and preferences provided for herein and no merger shall result which is
inconsistent therewith.


(b) Written notice of any voluntary or involuntary liquidation, dissolution or
winding up of the affairs of the Company, stating a payment date and the place
where the distributable amounts shall be payable, shall be given by mail,
postage prepaid, no less than forty-five (45) days prior to the payment date
stated therein, to the holders of record of the Series A Preferred Stock at
their respective addresses as the same shall appear on the books of the Company.


5. Conversion.  The holder of Series A Preferred Stock shall have the following
conversion rights (the "Conversion Rights"), which Conversion Right shall be
effective upon issuance:


(a) Right to Convert.  At any time on or after the Issuance Date, the holder of
any such shares of Series A Preferred Stock may, at such holder's option,
subject to the limitations set forth in Section 7 herein, elect to convert (a
"Voluntary Conversion") all or any portion of the shares of Series A Preferred
Stock held by such person into a number of fully paid and non-assessable shares
of Common Stock equal to thirty (30) shares of Common Stock for each share of
Series A Preferred Stock being converted (the "Conversion Ratio"), provided that
the Company has a sufficient number of authorized shares of Common Stock for
such conversion. In the event of a liquidation, dissolution or winding up of the
Company, the Conversion Rights shall terminate at the close of business on the
last full day preceding the date fixed for the payment of any such amounts
distributable on such event to the holders of Series A Preferred
 
 
11

--------------------------------------------------------------------------------

 
 
Stock.  In the event of such a liquidation, dissolution or winding up, the
Company shall provide to each holder of shares of Series A Preferred Stock
notice of such redemption or liquidation, dissolution or winding up, which
notice shall (i) be sent at least fifteen (15) days prior to the termination of
the Conversion Rights (or, if the Company obtains lesser notice thereof, then as
promptly as possible after the date that it has obtained notice thereof).


(b) Mechanics of Voluntary Conversion.  The Voluntary Conversion of Series A
Preferred Stock shall be conducted in the following manner:


(i) Holder's Delivery Requirements.  To convert Series A Preferred Stock into
full shares of Common Stock on any date (the " Voluntary Conversion Date"), the
holder thereof shall (A) transmit by facsimile (or otherwise deliver), for
receipt on or prior to 5:00 p.m., New York time on such date, a copy of a fully
executed notice of conversion in the form attached hereto as Exhibit I (the
"Conversion Notice"), to the Company at its then current executive offices,
Attention: President, and (B) surrender to a common carrier for delivery to the
Company as soon as practicable following such Voluntary Conversion Date the
original certificates representing the shares of Series A Preferred Stock being
converted (or an indemnification undertaking with respect to such shares in the
case of their loss, theft or destruction) (the "Preferred Stock Certificates")
and the originally executed Conversion Notice.


(ii) Company's Response.  Upon receipt by the Company of a facsimile copy of a
Conversion Notice, the Company shall immediately send, via facsimile, a
confirmation of receipt of such Conversion Notice to such holder.  Upon receipt
by the Company of a copy of the fully executed Conversion Notice, the Company or
its designated transfer agent (the "Transfer Agent"), as applicable, shall,
within three (3) business days following the date of receipt by the Company of
the fully executed Conversion Notice, issue and deliver to the Holder the shares
of Common Stock as specified in the Conversion Notice, registered in the name of
the holder or its designee, for the number of shares of Common Stock to which
the holder shall be entitled.  If the number of shares of Preferred Stock
represented by the Preferred Stock Certificate(s) submitted for conversion is
greater than the number of shares of Series A Preferred Stock being converted,
then the Company shall, as soon as practicable and in no event later than three
(3) business days after receipt of the Preferred Stock Certificate(s) and at the
Company's expense, issue and deliver to the holder a new Preferred Stock
Certificate representing the number of shares of Series A Preferred Stock not
converted.


(iii) Record Holder.  The person or persons entitled to receive the shares of
Common Stock issuable upon a conversion of the Series A Preferred Stock shall be
treated for all purposes as the record holder or holders of such shares of
Common Stock on the Conversion Date.


(c) No Impairment.  The Company shall not, by amendment of its Articles of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Section 5 and in
the taking of all such action as may be necessary or appropriate in order to
protect the Conversion Rights of the holders of the Series A Preferred Stock
 
 
12

--------------------------------------------------------------------------------

 
 
against impairment.  In the event a holder shall elect to convert any shares of
Series A Preferred Stock as provided herein, the Company cannot refuse
conversion based on any claim that such holder or any one associated or
affiliated with such holder has been engaged in any violation of law, unless (i)
an order from the Securities and Exchange Commission prohibiting such conversion
or (ii) an injunction from a court, on notice, restraining and/or adjoining
conversion of all or of said shares of Series A Preferred Stock shall have been
issued and the Company posts a surety bond for the benefit of such holder in an
amount equal to 120% of the Liquidation Preference Amount of the Series A
Preferred Stock such holder has elected to convert, which bond shall remain in
effect until the completion of arbitration/litigation of the dispute and the
proceeds of which shall be payable to such holder in the event it obtains
judgment.


(d) Issue Taxes.  The Company shall pay any and all issue and other taxes,
excluding federal, state or local income taxes, that may be payable in respect
of any issue or delivery of shares of Common Stock on conversion of shares of
Series A Preferred Stock pursuant hereto; provided, however, that the Company
shall not be obligated to pay any transfer taxes resulting from any transfer
requested by any holder in connection with any such conversion.


(e) Notices.  All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by facsimile or e-mail or
three (3) business days following being mailed by certified or registered mail,
postage prepaid, return-receipt requested, addressed to the holder of record at
its address appearing on the books of the Company.  The Company will give
written notice to each holder of Series A Preferred Stock at least twenty (20)
days prior to the date on which the Company closes its books or takes a record
(I) with respect to any dividend or distribution upon the Common Stock, (II)
with respect to any pro rata subscription offer to holders of Common Stock or
(III) for determining rights to vote with respect to any Organic Change,
dissolution, liquidation or winding-up and in no event shall such notice be
provided to such holder prior to such information being made known to the
public.  The Company will also give written notice to each holder of Series A
Preferred Stock at least twenty (20) days prior to the date on which any Organic
Change, dissolution, liquidation or winding-up will take place and in no event
shall such notice be provided to such holder prior to such information being
made known to the public.


(f) Fractional Shares.  No fractional shares of Common Stock shall be issued
upon conversion of the Series A Preferred Stock.


(g) Retirement of Series A Preferred Stock.  Conversion of Series A Preferred
Stock shall be deemed to have been effected on the Conversion Date.  Upon
conversion of only a portion of the number of shares of Series A Preferred Stock
represented by a certificate surrendered for conversion, the Company shall issue
and deliver to such holder at the expense of the Company, a new certificate
covering the number of shares of Series A Preferred Stock representing the
unconverted portion of the certificate so surrendered as required by Section
5(b)(ii).
 
 
13

--------------------------------------------------------------------------------

 
 
6. No Preemptive Rights.  No holder of the Series A Preferred Stock shall be
entitled to rights to subscribe for, purchase or receive any part of any new or
additional shares of any class, whether now or hereinafter authorized, or of
bonds or debentures, or other evidences of indebtedness convertible into or
exchangeable for shares of any class, but all such new or additional shares of
any class, or any bond, debentures or other evidences of indebtedness
convertible into or exchangeable for shares, may be issued and disposed of by
the Board of Directors on such terms and for such consideration (to the extent
permitted by law), and to such person or persons as the Board of Directors in
their absolute discretion may deem advisable.


7. Vote to Change the Terms of or Issue Preferred Stock.  The affirmative vote
at a meeting duly called for such purpose or the written consent without a
meeting, of the holders of not less than seventy-five percent (75%) of the then
outstanding shares of Series A Preferred Stock (in addition to any other
corporate approvals then required to effect such action), shall be required (a)
for any change to this Certificate of Designation or the Company's Articles of
Incorporation which would amend, alter, change or repeal any of the powers,
designations, preferences and rights of the Series A Preferred Stock or (b) for
the issuance of shares of Series A Preferred Stock other than pursuant to the
Purchase Agreement.


8. Lost or Stolen Certificates.  Upon receipt by the Company of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of any
Preferred Stock Certificates representing the shares of Series A Preferred
Stock, and, in the case of loss, theft or destruction, of any indemnification
undertaking by the holder to the Company and, in the case of mutilation, upon
surrender and cancellation of the Preferred Stock Certificate(s), the Company
shall execute and deliver new preferred stock certificate(s) of like tenor and
date; provided, however, the Company shall not be obligated to re-issue
Preferred Stock Certificates if the holder contemporaneously requests the
Company to convert such shares of Series A Preferred Stock into Common Stock.


9. Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief.  The remedies provided in this Certificate of Designation shall be
cumulative and in addition to all other remedies available under this
Certificate of Designation, at law or in equity (including a decree of specific
performance and/or other injunctive relief), no remedy contained herein shall be
deemed a waiver of compliance with the provisions giving rise to such remedy and
nothing herein shall limit a holder's right to pursue actual damages for any
failure by the Company to comply with the terms of this Certificate of
Designation.  Amounts set forth or provided for herein with respect to payments,
conversion and the like (and the computation thereof) shall be the amounts to be
received by the holder thereof and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof).  The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the holders of the Series A Preferred
Stock and that the remedy at law for any such breach may be inadequate.  The
Company therefore agrees that, in the event of any such breach or threatened
breach, the holders of the Series A Preferred Stock shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.
 
 
14

--------------------------------------------------------------------------------

 
 
10. Specific Shall Not Limit General; Construction.  No specific provision
contained in this Certificate of Designation shall limit or modify any more
general provision contained herein.  This Certificate of Designation shall be
deemed to be jointly drafted by the Company and all initial purchasers of the
Series A Preferred Stock and shall not be construed against any person as the
drafter hereof.


11. Failure or Indulgence Not Waiver.  No failure or delay on the part of a
holder of Series A Preferred Stock in the exercise of any power, right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.
 
 
15

--------------------------------------------------------------------------------

 
